 
 
I 
111th CONGRESS 1st Session 
H. R. 1467 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Smith of Texas (for himself, Mr. Sensenbrenner, Mr. Boehner, Mr. Coble, Mr. Gallegly, Mr. Daniel E. Lungren of California, Mr. King of Iowa, Mr. Franks of Arizona, Mr. Jordan of Ohio, Mr. Rooney, Mr. Harper, Mr. Sullivan, Mr. Pence, Mr. Cantor, Mr. Shadegg, Mr. Hunter, Mrs. Bachmann, and Ms. Fallin) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To extend certain provisions of the USA PATRIOT Act and the Intelligence Reform and Terrorism Prevention Act of 2004 for 10 years. 
 
 
1.Short titleThis Act may be cited as the Safe and Secure America Act of 2009.  
2.10-year extension of certain provisions of the USA PATRIOT Act and the Intelligence Reform and Terrorism Prevention Act of 2004 
(a)USA PATRIOT ActSection 102(b) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 195) is amended by striking December 31, 2009 and inserting December 31, 2019.   
(b)Intelligence Reform and Terrorism Prevention Act of 2004Section 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3742; 50 U.S.C. 1801 note) is amended by striking December 31, 2009 and inserting December 31, 2019.   
 
